DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 2, reference number 20A is shown, but fails to be mentioned in be Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims appear to be a literal translation into English from a foreign document and contain grammatical and idiomatic errors.
The current claim language of claims 6 and 7 is indefinite and fails to distinctly outline that which the Applicant deems as their invention. Please consider revising the limitations to better convey the intended elements. For example, in claim 6, it is unclear what is intended by the claim language, in particular, how the additional sound can be combined but also based upon. As for claim 7, the recitation “receiving an application or a release of a damper effect with respect a plurality of pitches in the first pitch range to which the damper effect is applied” is unclear. Please clarify.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Kondo et al. (US 2001/0027714).
In terms of claim 1, Kondo et al. teaches a resonance sound signal generation method (see paragraph [0015]) comprising providing an instruction configured to generate a sound signal corresponding to a received pitch or key/tone (see paragraphs [0008] and [0014]), producing a resonance sound signal (see paragraphs [0006] and [0031]-[0036]), receiving a multiple damper operation with respect to a plurality od pitches in a first pitch range (see paragraphs [0033]-[0037] and [0041]), and providing an instruction configured to produce the resonance sound signal based on an additional sound relating to the multiple damper operation when the multiple damper operation is received (see paragraphs [0006], [0035], [0036], [0056] and [0057]). (See also paragraphs [0006]-[0009], [0012]-[0015], [0033]-[0038], [0041], [0045], [0047], [0048] and [0056]-[0058]).
As for claim 2, Kondo et al. teaches the additional sound including a sample waveform produced in advance (see paragraphs cited above, in particular [0035]).
As for claim 3, Kondo et al. teaches the additional sound produced by execution of a waveform process on random noise (i.e. distorted tone) (see paragraphs cited above, in particular [0036]).
As for claim 4, Kondo et al. teaches the additional sound produced by combination or mixing of sounds (see paragraphs cited above, in particular [0045] and [0058]).
As for claim 5, Kondo et al. teaches the additional sound controlled in accordance with operation information of the multiple damper operation (i.e. damper pedals) (see paragraphs cited above, in particular [0033]-[0036]).
As for claim 6, Kondo et al. teaches combining sounds at a predetermined ratio (see paragraphs cited above, in particular [0048]).
As for claim 7, Kondo et al. teaches receiving ON and OFF (application and release) damper operation signals (see paragraphs cited above, in particular [0035]-[0038]).
In terms of claims 8 and 9, Kondo et al. also teaches the method of claim 1 implemented as an apparatus or a software program stored on a medium (see paragraphs cited above, in particular [0015]).
As for claim 10, dependent upon claim 8, Kondo et al teaches a tone generator generating a sound signal and an outputter (i.e. sound system or speaker) outputting a resonance sound (see paragraphs cited above, in particular [0009], [0014], [0033], [0035], [0037]-[0039], [0045] and [0086]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner, in particular the US patent application publication to Makino et al. (US 2020/0112642).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        07/27/2022